In a habeas corpus proceeding to obtain custody of petitioner’s two minor children, in which petitioner withdrew his request for custody and instead sought to be relieved of previously ordered support and college tuition payments for his son Joshua, petitioner appeals, as limited by his brief, from so much of an order of the Family Court, Kings County, dated July 10, 1972 and made after a hearing, as (1) directed him to continue the support payments for Joshua, including $1,200 per year college tuition for him, and to reimburse respondent, Joshua’s mother, for designated tuition arrears advanced by her and (2) granted a $350 counsel fee to respondent. Judgment affirmed insofar as appealed from, without costs. Although we believe that Joshua’s estrangement from appellant is largely due to the hostility between the parents, the remainder of Joshua’s college education should not he jeopardized by a reduction in the support provisions,.directed by the Family Court for him. It is probable that time and the attainment of maturity will heal the breach between Joshua and appellant and bring them closer together. *607Accordingly, we deem the determination under review to be a sound exercise of the Family Court’s discretion. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.